By the Court.

Lumpkin, J.
delivering the opinion.
By the Act of 1822, (Cobb’s Digest, 385,) “ the common *597■tools” of a debtor are exempt from levy and sale under execution. Is the law library of an Attorney protected by the i Statute ? -
By the Judiciary Act of 1799, all the property, real and personal, of the defendant, is bound by the judgment and subject to its payment. The Act of 1822, therefore, being in derogation of the common rights of creditors to secure and collect their debts out of all the property of their debtors, ■ought to have a strict construction. The word tool is defined to be some simple instrument used by the hand, and rfche object of the Legislature obviously was, to exempt articles of small value and of frequent and daily use by a poor ■mechanic, upon whose manual occupation of these tools his ■family depended for a subsistence. It was never intended •that the debtor should be protected in carrying on an exten- . sive trade rvith a large capital, oven in tools, Avhile his credi- ■ tor was suffering for the money justly due him.
What is the other articles protected by the Act ? Two 'beds and bedding, common bedsteads, a spinning wheel and two pair of cards, a loom and a coav and calf, common tools of his trade and ordinary cooking utensils. Did the Legislature intend to depart so far from the strict and appropriate meaning of the term “ common tools,” as to extend it to all the utensils of a distillery, the looms, spindles, &c. of a cotton or Avoollen factory, the forges and other instruments of .a manufactory of iron, and other complicated and expensive machinery, costing thousands of dollars ? No such construction can be adopted Avithout doing violence to the meaning of the Act. And wo are entirely satisfied that a lawyer’s library are not common tools of trade, within the true intent of the Act.
It has been suggested that the books of a scholar are exempt at Common Law from distresses. The reply to this is tAvo-fold: Eii’st, the laAV of distresses is inapplicable, because the articles exempted under that law are, nevertheless, liable still to be seized on fieri facias. (1 Burr. 587; 3 Salk. 136; Wills, 512.) And secondly, whatever may be the rule *598of the Common Law, this question must be controlled in this •State by Statute.